Title: From George Washington to Philip Nagel, 1 December 1783
From: Washington, George
To: Nagel, Philip


                        
                            Gentlemen
                            New York Decr 1st 1783
                        
                        While you speak the language of my heart, in acknowledging the magnitude of our obligations to the Supreme
                            Director of all human events; suffer me to join you in celebration of the present glorious and ever memorable Æra, and to
                            return my best thanks for your kind expressions in my favour.
                        I cannot but rejoice sincerely that the national dignity & glory will be greatly encreased, in consequence
                            of the good order and regularity which have prevailed universally, since the City of New York has been repossessed by
                            us—This conduct exhibits to the world a noble instance of magnanimity and will doubtless convince any who from ignorance or
                            prejudice may have been of a different sentiment; that the Laws do govern, and that the Civil Magistrates are worthy of
                            the highest respect & confidence.
                        For my own part, Gentlemen, in whatever situation I shall be hereafter, my supplications will ever ascend to
                            Heaven, for the prosperity of my Country in general; and for the individual happiness of those who are attached to the
                            Freedom, and Independence of America.
                        
                            Go: Washington
                        
                    